DETAILED ACTION
The response to Election Requirement filed on 07/12/2022 has been entered. Group I (claims 1-14) has been elected. Group II (claim 15-20) has been withdrawn. Claims 21-26 have been added as new. 
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 07/12/2022, the claims 1-14 and 21-26 (renumbered as 1-20) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/30/2020, 07/09/2021, 02/02/2022, 07/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
 Any updated search did not lead to any prior art references that could have been reasonably combined to reject the invention of independent claims 1 and 21. Therefore, combination of claimed elements recited in independent claims 1 and 21 are allowed. Dependent claims 2-14 depends directly or indirectly on claim 1, therefore they are allowed. Dependent claims 22-26 depends directly or indirectly on claim 21, therefore they are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charbonnier et al discloses US 2011/0154462 A1 METHOD FOR MANAGING AN ACCESS FROM A REMOTE DEVICE TO DATA ACCESSIBLE FROM A LOCAL DEVICE AND CORRESPONDING SYSTEM.
Alvernaz et al discloses US 2014/0039941 A1 Systems and Methods for An On-Line Sports Wagers Marketplace.
 Sunshine et al discloses US 2017/0076229 A1 SPORTS AND CONCERT EVENT TICKET PRICING AND VISUALIZATION SYSTEM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166